Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/03/2022 has been entered.
 
Claim objection
Claim 37 is objected for claim language “…coupling upper ends of interconnection structures to the substrate bottom side with the lower end of the shield sidewall below the substrate bottom side ….”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

          Claims 21, 26-28 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Scanlan (US 7,851,894, hereinafter Scanlan).
	With respect to claim 21, Scanlan discloses:
	An apparatus (Fig. 4D) comprising:
a substrate (12) comprising a substrate top side (top side of 12), a substrate bottom side (bottom side of 12), and substrate sidewalls between the substrate top side and the substrate bottom side (side walls of 12), wherein the substrate top side comprises a conductive portion (26&28); comprising a conductive portion top side at the substrate top side (28 is conductive); interconnection structures (38) coupled to the substrate bottom side; and a shield (34) comprising a horizontal shield portion (horizontal part of 34) coupled to the conductive portion of the substrate top side at a position along the substrate top side that is laterally inward from the substrate sidewalls (34 is connected to 28 via 30 at a position along the substrate 12 top side that is laterally inward from side walls of 12) , wherein the shield comprises shield sidewalls that extend below the horizontal shield portion and fully cover the substrate sidewalls (sides of 34 extends laterally and cover the sidewalls of 12).
	Scalan does not explicitly disclose that the shield is of uniform thickness. However, under BRI claim language does not require the whole shield is of same thickness. Scanlan discloses horizontal portions of uniform thickness (Fig. 4D) with vertical portions having more thickness at the corners. It’s obvious to one of an ordinary skilled in the art before the effective filing date of the invention to have uniform thickness of horizontal components of the shield with different thickness at transitions to increase mechanical strength. 
With respect to claim 26, Scanlan discloses an electronic component (18) coupled the substrate top side and covered by the shield (18 is covered by 34).
With respect to claim 27, Scanlan discloses dielectric material (30) between the electronic component and the shield (30 is between 18 and 34).
With respect to claim 28, Scanlan discloses wherein the substrate comprises a multilayer substrate of vias (13) and internal traces (16a) that couple the electronic component to the interconnection structures (13 and 16a couple 18 to 38).
With respect to claim 41, Scanlan discloses conductive material that couples
the shield to the conductive portion top side (top side of 28 connects 34 to 26).

          Claims 22-23, 29-31, and 33-43 are rejected under 35 U.S.C. 103 as being unpatentable over Scanlan in view of Liao et al. (US 2010/0207259, hereinafter Liao).

With respect to claim 22, Scanlan does not explicitly disclose wherein the shield first sidewall extends below the substrate bottom side.
 In an analogous art, Liao discloses wherein the shield first sidewall extends below the substrate bottom side (fig. 5E; 124 extends below the lower surface of substrate 102). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Scanlan’s device by extending  the shield first sidewall below the substrate bottom side in order to protect the interconnection structures.
With respect to claim 23, Scanlan does not explicitly disclose wherein the shield sidewall laterally covers at least portions of the interconnection structures.
In an analogous art, Liao discloses wherein the shield sidewall laterally covers at least portions of the interconnection structures (fig. 5E; considering the length of the sides of layer 124, its implied that it will cover at least portions of the interconnect structures). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Scanlan’s device by extending  the shield first sidewall below the substrate bottom side in order to protect the interconnection structures.
With respect to claim 29, Scanlan discloses an apparatus (Fig. 4D), comprising:
a substrate (12) comprising a substrate top side (top side of 12), a substrate bottom side (bottom side of 12), and substrate sidewalls between the substrate top side and the substrate bottom side (side walls of 12 between the topside and the bottom side of 12); an electronic component (18) coupled to the substrate top side; interconnection structures (38), wherein each interconnection structure comprises an interconnection structure upper end coupled to the substrate bottom side (38’s upper end is coupled to 12) and an interconnection structure lower end (38’s lower end protrudes below 12) that protrudes below the substrate bottom side; and a shield (34) coupled to a conductive portion (26 & 28) of the substrate, wherein: the shield covers the electronic component (34 covers 18), the shield comprises a shield sidewall (side walls of 34).
Scanlan does not explicitly disclose a lower end of the shield sidewall extends below the substrate bottom side.
 	In an analogous art, Liao discloses a lower end of the shield sidewall extends below the substrate bottom side (fig. 5E; 124 extends below the lower surface of substrate 102). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Scanlan’s device by extending the shield first sidewall below the substrate bottom side in order to protect the interconnection structures.
With respect to claim 30, Scalan does not explicitly disclose that the shield is of uniform thickness. However, under BRI claim language does not require the whole shield is of same thickness. Scanlan discloses horizontal portions of uniform thickness (Fig. 4D) with vertical portions having more thickness at the corners. It’s obvious to one of an ordinary skilled in the art before the effective filing date of the invention to have uniform thickness of horizontal components of the shield with different thickness at transitions to increase mechanical strength. 
. 
With respect to claim 31, Scanlan discloses that the shield sidewall covers a substrate first sidewall of the substrate sidewalls (Fig. 4D; 34 covers sides of 12).
With respect to claim 33, Scanlan discloses that the conductive portion is positioned along of the substrate is at the substrate top side at a position laterally inward from the substrate sidewalls (26& 28 are positioned along of the substrate is at the substrate top side at a position laterally inward from the substrate sidewalls).
With respect to claim 34, Scanlan discloses wherein the substrate comprises a multilayer substrate of vias (13) and internal traces (16a) that couple the electronic component to the interconnection structures (13 and 16a couple 18 to 38).
With respect to claim 35, Scanlan discloses dielectric material (30) between the electronic component and the shield (30 is between 18 and 34).
With respect to claim 36, Scanlan discloses wherein the dielectric material contacts: a top surface of the electronic component (30 contact top side of 18); and a bottom surface of the shield (30 contacts bottom side of 34).
With respect to claim 37, Scanlan discloses providing a substrate (12 of Fig. 4D) comprising a substrate top side (top side of 12), a substrate bottom side (bottom side of 12), and substrate sidewalls between the substrate top side and the substrate bottom side (side walls of 12 between the topside and the bottom side of 12); mounting an electronic component (18) to the substrate top side; 
covering the electronic component mounted to the substrate top side with a shield (34) such that: the shield is coupled to a conductive portion (26 & 28) of the substrate; a shield sidewall (side wall of 34) covers a substrate first sidewall (side wall of 12); and coupling upper ends of interconnection structures to the substrate bottom side (upper ends of 38 are connected to the substrate 12’s bottom side) with the lower end of the shield sidewall below the substrate bottom side such that lower ends of the interconnection structures protrude below the substrate bottom side  (lower ends of 38 protrude below substrate 12’s bottom side).
Scanlan does not explicitly disclose a lower end of the shield sidewall extends below the substrate bottom side.
In an analogous art, Liao discloses a lower end of the shield sidewall extends below the substrate bottom side (fig. 5E; 124 extends below the lower surface of substrate 102); and the lower end of the shield sidewall below the substrate bottom side such that the lower ends of the interconnection structures protrude below the substrate bottom side (fig. 5E; considering the length of the sides of layer 124, its implied that the interconnection structures will protrude below the substrate). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Scanlan’s device by extending the shield first sidewall below the substrate bottom side in order to protect the interconnection structures.
With respect to claim 38, Scanlan does not explicitly disclose wherein covering the electronic component with the shield couples the shield to the substrate such that there is no solder material at any portion of an area between the substrate first sidewall and a corresponding surface of the shield sidewall that faces the substrate first sidewall.
 In an analogous art, Liao discloses wherein covering the electronic component with the shield couples the shield to the substrate such that there is no solder material at any portion of an area between the substrate first sidewall and a corresponding surface of the shield sidewall that faces the substrate first sidewall (para 0039; shield 124 is formed without having any adhesive). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Scanlan’s device by including Lio’s disclosure in order to enhance the reliability and resistance to temperature, humidity and other environmental conditions.
With respect to claim 39, Scanlan discloses wherein coupling the interconnection structures to the substrate bottom side causes lower ends of the interconnection structures to extend below the lower end of the shield sidewall (Fig. 4D).
With respect to claim 40, Scanlan discloses applying a dielectric material (30 of fig. 4D) to a top surface of the electronic component (top surface of 18); and wherein covering the electronic component with the shield results in the shield contacting the dielectric material (34 contacts 30).
With respect to claim 42, Scanlan does not explicitly disclose wherein there is no solder material at any portion of: a first area between a substrate first sidewall and a corresponding surface of a shield first sidewall that faces the substrate first sidewall; and a second area between a substrate second sidewall and a corresponding surface of a shield second sidewall that faces the substrate second sidewall.
In an analogous art, Liao discloses wherein there is no solder material at any portion of: a first area between a substrate first sidewall and a corresponding surface of a shield first sidewall that faces the substrate first sidewall (para 0039); and a second area between a substrate second sidewall and a corresponding surface of a shield second sidewall that faces the substrate second sidewall (para 0039; shield 124 is formed without having any adhesive). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Scanlan’s device by including Lio’s disclosure in order to enhance the reliability and resistance to temperature, humidity and other environmental conditions.
With respect to claim 43, Scanlan does not explicitly disclose wherein there is no solder material at any portion of an area between the substrate first sidewall and a corresponding surface of the shield sidewall that faces the substrate first sidewall.
In an analogous art, Liao discloses wherein there is no solder material at any portion of an area between the substrate first sidewall and a corresponding surface of the shield sidewall that faces the substrate first sidewall (para 0039; shield 124 is formed without having any adhesive). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Scanlan’s device by including Lio’s disclosure in order to enhance the reliability and resistance to temperature, humidity and other environmental conditions.

Response to Arguments
Based on new ground of rejection, applicant’s arguments regarding prior art rejection are moot.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M CHOUDHRY whose telephone number is (571)270-5716. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMMAD M. CHOUDHRY
Primary Examiner
Art Unit 2816



/MOHAMMAD M CHOUDHRY/Primary Examiner, Art Unit 2816